DETAILED ACTION
This office action is responsive to the amendment filed 5/31/2022.  As directed, claims 1 and 14 have been amended, claim 15 has been added, and no claims have been canceled.  Thus claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “the point of manufacture” on line 2 should be recited as --a point of manufacture-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (2008/0053434) in view of Hajgato (2011/0180065) and Dereniuk (3,539,674).
Regarding claim 1, Wightman discloses a bite block (12) for a mouth of a patient including: a body (12, 14, 16) comprising a first end (distal end wall),  an opposite second end (16, 26) and an intermediate mid-region (12, 18), the first end (distal end wall) being insertable into  a mouth of a patient (abstract lines 1-5), whereby said second end (16, 26) extends from the mouth of the patient ([0048] lines 10-15), and the mid-region (18) being configured for contact with respective teeth of maxilla and mandible of said patient ([0048]lines 1-10), wherein at least said mid-region (12, 18) of the body being constructed from a resiliently compressible material ([0051] lines 1-9); a sealed chamber (56)  within said body being resiliently deformable ([0051] lines 1-9) and extending into said mid-region (18), wherein the sealed chamber (56) is maintained at a pressure above ambient ([0054] lines 1-8 disclose an inflation pump requiring a hand pump.  Thus the space is above ambient pressures in order to inflate), a tube engaging portion (portions which engage the tube i.e. 34, 36) adapted for abutment with a flexible tube (32, 62)  of an airway management device ([0048] last 10 lines); and wherein the body being progressively compressible ([0051] last 3 lines disclose resiliently deformable material which deforms under the load of a user’s teeth and is thereby progressively compressible as more force is applied) and the at least one sealed chamber (56) being at least partly progressively deformable as the maxilla and mandible are urged together ([0051] last 3 lines disclose resiliently deformable material which deforms under the load of a user’s teeth and is thereby progressively compressible as more force is applied)  to thereby inhibit damage to said teeth, while inhibiting compression of said flexible tube ([0006] lines 1-5, [0015] last 5 lines).
Wightman discloses a distal end wall but does not specifically disclose the first end is tapered.  However, Hajgato discloses the first end (distal end) is tapered (i.e. 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of Wightman to include a taper as taught by Hajgato to provide the advantage of less contact and pressure against the roof of the mouth of a user thereby improving comfort as disclosed by Hajgato in [0043] last 4 lines.
Wightman discloses the sealed chamber (56) is set at a pressure above ambient ([0054] lines 1-8 disclose an inflation pump requiring a hand pump.  Thus, the space is above ambient pressures in order to inflate) but does not specifically disclose the pressure is set during manufacture.  However, Dereniuk discloses a sealed chamber set above ambient during manufacture (col. 5 lines 44-65 discloses that air under pressure is used to inflate chamber 26, 28 for quality control purposes during manufacturing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Wightman to include quality control tests as taught by Dereniuk to provide the advantage of enhanced quality control measures for enhanced patient safety and reliability.
Wightman discloses the sealed chamber (56) is maintained at a pressure above ambient ([0054] lines 1-8 disclose an inflation pump requiring a hand pump.  Thus, the space is above ambient pressures in order to inflate) but does not specifically disclose pressure above 14.7 psi.  However, it is well known that ambient pressure around sea level would be 14.7 psi.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the sealed chamber above 14.7psi to provide the advantage of inflation pressures for user’s at altitudes around sea level.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 8, Wightman discloses the first end, opposite second end and mid-region are unitary in construction (i.e. figs. 1-3 and 9 disclose a single unit) and the modified Wightmans discloses the first tapered end (i.e. 48) is integrally tapered ([0047] lines 1-5 of Hajgato disclose a single integral and monolithic structure).
Regarding claim 9, Wightman discloses at least a portion of the body is constructed from a compressible material ([0051] last 3 lines).
Regarding claim 10, Wightman discloses a size of the body (I.e. inflation size) and the pressure of the at least one sealed chamber (56)  is predetermined based upon the patient’s physiology ([0021] lines 1-5 disclose adjusting the spacing due to variations in physiology) but does not specifically disclose the physiology is age, sex, ethnicity and/or theoretical maximum bite force.  However, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust inflation and pressures based on patient age to provide the advantage of appropriate spacing for pediatric patients which may require smaller spacing  and/or the elderly. 
Regarding claim 11, Wightmans discloses wherein the tube engaging portion extends from the second end through the mid-portion towards the first end of the bite block (as shown in fig. 10, the portions which engage the tube extend through the bite block from the second distal end towards the first proximal end).
Regarding claim 12, Wightmans discloses wherein the tube engaging portion (portions which engage the tube)  is inwardly curved  to allow the flexible tube (70, 60) to abut against a side of the bite block (i.e. top side 34, 36) and to be held in place (i.e. via portion 36).
Regarding claim 14, Wightman discloses a method of inhibiting compression of a flexible tube of an airways device used for an intubated patient (abstract lines 1-5) including the steps of: providing a bite block including a body (10), at least one resiliently deformable sealed chamber (56) and a tube engaging portion (i.e. 34, 36) for abutment with said flexible tube (60, 70, 32), a part thereof being constructed from a resiliently compressible material ([0051] last 5 lines) l and comprising a first end (distal end), an opposite second end (proximal end) and an intermediate mid-region (12, 18), wherein said at least one resiliently deformable sealed chamber (56) extending extends into said mid-region (18), wherein the at least one resiliently deformable sealed chamber (56) is maintained at a pressure  above 14.7psi ([0054] lines 1-10 disclose use of a hand pump for inflation which h requires pressures above ambient); inserting the first tapered end into a mouth of the patient ([0048] lines 10-30), whereby the second end extends outwardly from the patient's mouth ([0048] lines 10-20) and the mid-region (18) being positioned for contact with respective teeth of the maxilla and mandible of said patient ([0048] lines 1-10); progressively compressing the body and at least partially progressively deforming the at least one resiliently deformable sealed chamber as the bite force of the patient increases[0051] last 3 lines disclose resiliently deformable material which deforms under the load of a user’s teeth and is thereby progressively compressible as more force is applied); and inhibiting damage to said teeth with said bite block, while inhibiting compression of said flexible tube ([0015] last 5 lines).
Wightman discloses a distal end wall but does not specifically disclose the first end is tapered.  However, Hajgato discloses the first end (distal end) is tapered (i.e. 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of Wightman to include a taper as taught by Hajgato to provide the advantage of less contact and pressure against the roof of the mouth of a user thereby improving comfort as disclosed by Hajgato in [0043] last 4 lines.
Wightman discloses the sealed chamber (56) is set at a pressure above ambient ([0054] lines 1-8 disclose an inflation pump requiring a hand pump.  Thus, the space is above ambient pressures in order to inflate) but does not specifically disclose the pressure is set during the point of manufacture.  However, Dereniuk discloses a sealed chamber set above ambient during manufacture (col. 5 lines 44-65 discloses that air under pressure is used to inflate chamber 26, 28 for quality control purposes during manufacturing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Wightman to include quality control tests as taught by Deremiuk to provide the advantage of enhanced quality control measures for enhanced patient safety and reliability.
Wightman discloses the sealed chamber (56) is maintained at a pressure above ambient ([0054] lines 1-8 disclose an inflation pump requiring a hand pump.  Thus, the space is above ambient pressures in order to inflate) but does not specifically disclose pressure above 14.7 psi.  However, it is well known that ambient pressure around sea level would be 14.7 psi.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the sealed chamber above 14.7psi to provide the advantage of inflation pressures for user’s at altitudes around sea level.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wightman in view of Hajgato and Dereniuk, as applied to claim 1 above, and further in view of Brain (7,305,985).
Regarding claim 2, Wightman teaches a sealed inflation chamber (56) but does not specifically disclose the at least one sealed chamber is hermetically sealed.  However, Brain teaches a hermetic sealed chamber (col. 10 lines 10-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the chamber of Wightman to be hermetically sealed as taught by Brain to provide the advantage of a reliable and cost-efficient seal for use in a body cavity.
Regarding claim 3, Wightman discloses outwardly facing abutment surfaces (18, 22) on opposite sides of the body for engagement with respective teeth of the maxilla or mandible of the patient ([0048] lines 1-10).
Regarding claim 4, Wightman discloses the abutment surfaces (18, 22) are generally planar (as shown, the surfaces are planar), to thereby and inhibit axial rotation of the bite block when impacted by the teeth of the maxilla or mandible of the patient (as shown, the tooth surface and upstanding flange are able to inhibit rotation when a user bights down due to the force of the bight sand the upstanding flange).
Regarding claim 5, Wightmans discloses the abutment surfaces (18, 22) include a respective taping recess (18) for indicating a depth to which the bite block  is inserted and taped (as shown, top surface of portion 18 is able to indicate a depth via visualization by a user and measurement relative to surrounding structures).


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wightman in view of Hajgato, Dereniuk,  and Brain, as applied to claim 5 above, and further in view of Ogilvie et al. (2011/0126840).
Regarding claims 6  and 7, Wightmans substantially teaches the claimed invention except for the abutment surfaces include respective depth indicia for indicating the depth to which the bite block has been inserted into the patient’s mouth.  However, Ogilvie teaches abutment surfaces include respective depth indicia (433, 431; figs. 29-31a) for indicating the depth to which the bite block has been inserted into the patient’s mouth (as shown, demarcations and indicia indicate depth), wherein each abutment surface includes three different depth indicia (figs. 21 and 30 indicate at least 3 indicia). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the abutment surfaces of Wightman with depth indicia as taught by Ogilvie to provide the advantage of enhanced precision in depth determinization for enhanced safety and ease of use.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wightman in view of Hajgato and Dereniuk, as applied to claim 1 above, and further in view of Eaton (2017/0203067).
Regarding claim 13, the modified Wightman substantially teaches the claimed invention except for being constructed from a biodegradable material or a compostable material.  However, Eaton teaches a biodegradable material ([0046] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the  bite blocks of Wightman from biodegradable materials as taught by Eaton to provide the advantage of enhanced reduction in waste.
Allowable Subject Matter
Claim15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 1st paragraph through page 9  last paragraph that  the references do not disclose the newly added limitations in claims 1 and 13 and teaches away from adjustability.  However Examiner has now relied on Dereniuk which teaches inflation during manufacture as a quality control measure,  Thus Dereniuk teaches this limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785